 Case: 5:20-cv-00484-DCR Doc #: 11 Filed: 01/22/21 Page: 1 of 5 - Page ID#: 113




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  RAMON THOMAS,                                    )
                                                   )
           Plaintiff,                              )       Civil Action No. 5: 20-484-DCR
                                                   )
  V.                                               )
                                                   )
  BAPTIST HEALTH MEDICAL GROUP,                    )        MEMORANDUM ORDER
  INC.,                                            )
                                                   )
          Defendant.                               )

                                     ***    ***   ***    ***

       Plaintiff Ramon Thomas filed this action in Fayette Circuit Court, asserting claims

under state and federal law. Because two federal questions were presented, Defendant Baptist

Health Medical Group, Inc., (“Baptist Health”) removed the action to this Court. See 28 U.S.C.

§ 1441(a). One week later, it moved to dismiss one of the two bases for this Court’s subject

matter jurisdiction. [Record No. 4] Rather than respond to the motion, Thomas filed an

amended complaint removing both grounds for federal relief and a motion to remand the matter

to state court. [Record Nos. 6, 7] Baptist Health responded by seeking to invoke the Court’s

discretion to retain jurisdiction over a matter after the resolution of a federal question. [Record

No. 9] But explained below, the Court does not find a good reason to exercise that discretion

in this case.

       The details of Thomas’ claims are not relevant to the disposition of the current motion.

The claims themselves sought relief for: (1) age, sex, and race discrimination in violation of

the Kentucky Civil Rights Act, Ky. Rev. St. § 344.040; (2) age discrimination in violation of

the Age Discrimination and Employment Act, 29 U.S.C. § 621; and (3) age, sex, and race
                                               -1-
    Case: 5:20-cv-00484-DCR Doc #: 11 Filed: 01/22/21 Page: 2 of 5 - Page ID#: 114




discrimination in violation of Title VII of the United States Civil Rights Act, 42 U.S.C. §

2000e. [Record No. 1-1] As noted, two of these claims invoked this Court’s jurisdiction. That

is because district courts have original jurisdiction over actions arising under federal law. 28

U.S.C. § 1331. In relevant part, an action filed in state court alleging claims within this Court’s

original jurisdiction may be removed here, provided the action is pending within this Court’s

geographic jurisdiction. 28 U.S.C.§ 1441(a). And both parties contend that removal was

proper.

          However, Thomas has amended his complaint to seek relief exclusively under

Kentucky law.1 [See Record No. 6, p. 5.] This does not automatically deprive the Court of

jurisdiction. Provided the Kentucky claim is “so related” to the federal claims “that [it] form[s]

part of the same case or controversy,” and neither party suggests it does not, the Court has

supplemental jurisdiction over the remaining claim. 28 U.S.C. § 1367(a). But the Court is not

required to exercise supplemental jurisdiction. It “may decline” if, for example, “all claims

over which it has original jurisdiction,” have been dismissed. 28 U.S.C. § 1367(c). Although

that is the case here, Baptist Health seeks to invoke the Court’s discretion to maintain authority

over this action. [Record no. 9, p. 2]

          To determine whether that discretion should be exercised, the Court must balance

several interests. Harper v. AutoAlliance Int'l, Inc., 392 F.3d 195, 211 (6th Cir. 2004). The

interests of “judicial economy, convenience, fairness, and comity” are relevant, as is the

question of whether a party “has attempted to manipulate the forum.” Carnegie-Mellon Univ.



1
       Thomas amended his complaint without leave of Court and as a matter of right under
Rule 15 of the Federal Rules of Civil Procedure because he filed it within 21 days of Baptist
Health’s Rule 12(b) motion for partial dismissal. Fed. R. Civ. P 15(a)(1)(B); [Record No. 4].
                                               -2-
 Case: 5:20-cv-00484-DCR Doc #: 11 Filed: 01/22/21 Page: 3 of 5 - Page ID#: 115




v. Cohill, 484 U.S. 343, 350, 357 (1988). Factors relevant to the proper balance between

judicial economy and fairness include how long the action has been pending, the stage of the

litigation, whether the federal claims were abandoned or dismissed, and whether other motions

are pending. See Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284, 1288 (6th Cir. 1992);

Harper, 392 F.3d at 211. Nevertheless, “[a]s a rule of thumb, . . . [w]hen all federal claims are

dismissed before trial, the balance of considerations usually will point to dismissing the state

law claims, or remanding them to state court if the action was removed.” Musson Theatrical,

Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996) (emphasis added).

       Here, Baptist Health urges the Court to retain jurisdiction to prevent forum

manipulation. [Record No. 9, p. 3] It suggests that Thomas “amend[ed] his complaint solely

for the purpose of securing what he perceives as a more favorable forum.” [Id. (citing Record

No. 7)] However, Thomas’ motion to remand expresses a “preference for state court” not

because it will be more favorable to him, but because Kentucky law provides remedies “just

as, if not more, adequate as those available” under his abandoned federal claims. [Record No.

7, p. 3] Thus, he explains that he sees “no reason” to pursue the federal claims, and further,

no reason to litigate in this Court. [Id.] Thus, the forum-manipulation concern does not weigh

heavily in favor of retaining jurisdiction.

       Baptist Health also suggests that abandoning federal claims post-removal is per se

unfair. [Record No. 9, pp. 3-4] It cites a case from the Western District of Michigan for the

proposition that “[f]airness to Defendants requires that tactical manipulation by Plaintiffs not

be allowed to bring about the remand of this case to state court.” Strickland v. Wells Fargo &

Co., No. 1:16-CV-00109, 2016 WL 6127838, at *2 (W.D. Mich. July 26, 2016). Even if this

case were binding on the Court, it is not analogous to this matter. In Strickland, the plaintiff’s
                                              -3-
 Case: 5:20-cv-00484-DCR Doc #: 11 Filed: 01/22/21 Page: 4 of 5 - Page ID#: 116




state-court complaint contained one federal statutory claim and several state-law claims. Id.

at *1. After removal, the plaintiff “filed an Amended Complaint replacing the federal

racketeering claim with claims for fraud and rescission” under state law. Id. (emphasis added).

Here, Thomas simply dropped the claims without replacing them with other claims. Moreover,

remand was denied in Strickland for an additional reason: the parties were diverse and the

requisite amount in controversy was met. Id. at *2-3; see 28 U.S.C. § 1332. Neither party

suggests that the Court has an independent basis for retaining jurisdiction in this matter.

       Despite Baptist Health’s nearly exclusive reliance on alleged forum-manipulation, that

is not the only interest for the Court to consider. See Gamel v. City of Cincinnati, 625 F.3d

949, 953 (6th Cir. 2010) (finding no abuse of discretion where a district court remanded and

action because “the only factor that weighed in favor of exercising supplemental jurisdiction

was . . . forum manipulation”). Each of the remaining factors tips the balance in favor of a

remand. For one thing, this matter has been pending for less than two months. The Court has

yet to order the parties to confer pursuant to Rule 26(f), and Thomas submits that no discovery

has taken place. Next, the Court has not issued any substantive rulings or gained any

familiarity with the parties’ claims. In other words, neither the parties nor the Court has

expended significant resources such that a remand would be wasteful or inefficient. Compare

Taylor, 973 F.2d at 1228 (finding no abuse of discretion where district court denied a motion

to remand that “could have wasted judicial resources and resulted in additional delay”). And

if the rule of thumb is triggered by dismissal of state claims before trial, then the interests are

weigh heavily in favor of a remand before the Court even sets a trial date.

       Accordingly, it is hereby

       ORDERED as follows:
                                               -4-
 Case: 5:20-cv-00484-DCR Doc #: 11 Filed: 01/22/21 Page: 5 of 5 - Page ID#: 117




        1.    The defendant’s motion for partial dismissal [Record No. 4] is DENIED as

moot.

        2.    The plaintiff’s motion to remand this action [Record No. 7] is GRANTED.

        3.    This action is REMANDED to Fayette Circuit Court and STRICKEN from the

Court’s docket.

        Dated: January 22, 2021.




                                          -5-
